        Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 1 of 9




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 J. MAX ROSEN (State Bar No. 310789)
   max.rosen@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 4 San Francisco, CA 94105-2907
   Telephone: (415) 512-4000
 5 Facsimile: (415) 512-4077

 6 ROSE LEDA EHLER (State Bar No. 296523)
   rose.ehler@mto.com
 7 MARGARET H. THOMPSON (State Bar No. 313898)
   maggie.thompson@mto.com
 8 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 9 Los Angeles, CA 90071-3426
   Telephone: (213) 683-9100
10 Facsimile: (213) 687-3702

11 Attorneys for Defendant Square, Inc.

12

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                 SAN FRANCISCO DIVISION

16

17 ROBERT E. WHITE,                            Case No. 3:15-cv-04539-JST

18                Plaintiff,                   SQUARE, INC.’S NOTICE OF MOTION
                                               AND MOTION FOR COSTS AND FEES
19         vs.                                 PURSUANT TO FED. R. CIV. P. 41(d).
20 SQUARE Inc., a Delaware corporation,        Judge:   Hon. Jon S. Tigar
21                                             Date:    January 8, 2020
                  Defendants.                  Time:    2:00 p.m.
22                                             Ctrm:    6 – 2nd Floor

23

24

25

26

27

28

                                                                    MOT. FOR RULE 41(d) COSTS
                                                                      CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 2 of 9




 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on January 8, 2020, before the Honorable Jon. S. Tigar of

 4 the United States District Court for the Northern District of California, Courtroom 6 – 2nd Floor,

 5 1301 Clay Street, Oakland, CA 94612, Defendant Square, Inc. (“Square”) will, and hereby does,

 6 move this Court pursuant to Federal Rule of Civil Procedure 41(d) for an order affirming Square’s

 7 entitlement to reasonable costs and fees incurred in this case.

 8          RELIEF SOUGHT: Square asks the Court to exercise its discretion under Federal Rule of

 9 Civil Procedure 41(d) to discourage Plaintiff’s blatant forum shopping. Plaintiff voluntarily

10 dismissed this action, and then (two days later), “file[d] an action based on or including the same

11 claim against the same defendant” in the Superior Court for the County of San Francisco. Fed. R.

12 Civ. P. 41(d). Square respectfully requests that the Court order Plaintiff to compensate Square for

13 a portion of the costs and fees that it incurred in defending this action. This motion is based upon

14 this Notice of Motion; the Memorandum of Points and Authorities in support thereof; the

15 Declaration of Rose Leda Ehler, the Proposed Order; the pleadings, records, and papers on file in

16 this action; oral argument of counsel; and any other matters properly before this Court.

17          STATEMENT OF THE ISSUE TO BE DECIDED: Should this Court exercise its

18 discretion under Rule 41(d) to award Square a portion of its costs and fees incurred defending this

19 action1 because Plaintiff voluntarily dismissed his claims in this Court only to re-file the same

20 substantive claim in state court?

21

22

23

24

25

26
     1
     Square seeks reimbursement for fees incurred to oppose some of the most egregious of Plaintiff’s
27 litigation maneuvers, including (1) Plaintiff’s motion for a new trial, which Square opposed, Dkt.
   Nos. 61, 63 and (2) related to the Ninth Circuit appeal, Plaintiff’s “motion for [the Ninth Circuit]
28 to determine its own subject matter jurisdiction.”

                                                      -1-                     MOT. FOR RULE 41(d) COSTS
                                                                                CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 3 of 9




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.       INTRODUCTION
 3          Apparently unhappy with his prospects before this Court (and after more than four years of
 4 litigation)2, Plaintiff decided to seek a fresh start in state court. Plaintiff voluntarily dismissed his

 5 claim for violations of the California Unruh Civil Rights Act (“Unruh Act”) on behalf of himself

 6 and a putative class of bankruptcy attorneys. See Dkt. No. 82. Two days later, and after Square

 7 advised Plaintiff that it would not consent to his proposed third amended complaint, Plaintiff

 8 refiled the same claim (minus class allegations) in state court. See White v. Square, Inc., No.

 9 CGC-19-580267 (Cal. Sup. Ct. S.F. Cty. filed Oct. 24, 2019).3 The objective of his litigation

10 maneuver appears clear: Plaintiff hopes that another forum—one that is not yet familiar with his

11 meritless claims nor his counsel’s penchant for litigation tactics—will be more favorable.

12          The Federal Rules of Civil Procedure are designed to discourage precisely this sort of

13 wasteful forum shopping. Rule 41(d) is “intended to serve as a deterrent to forum shopping and

14 vexatious litigation,” Esquivel v. Arau, 913 F. Supp. 1382, 1386 (C.D. Cal. 1996) (quoting

15 Simeone v. First Bank Nat’l Ass’n, 971 F.2d 103, 108 (8th Cir. 1992)), by “grant[ing] the court

16 broad discretion to award costs to a defending party when an original action is dismissed and a

17 defendant must respond to a second action asserting the same claims,” Nielson v. Union Bank of

18 Cal., N.A., No. CV 02-06942 MMM (CWx), 2003 WL 27374136, at *2 (C.D. Cal. Mar. 31, 2003).

19 The Court should exercise that discretion here because Plaintiff’s decision to dismiss his claim in

20 order to seek out a new forum, presents “precisely the type of case for which Rule 41(d) was

21

22   2
     Plaintiff’s counsel in this case has brought several purported class actions against Square,
   challenging different terms of service, the majority of which have been litigated in this Court. See
23 Abu Maisa, Inc. v. Google Inc. et al., No. 3:15-cv-06338-JST, 2016 WL 7178580 (N.D. Cal. Dec.
   8, 2016) (alleging discrimination against convenience store that sells cigarettes, drug
24 paraphernalia, and adult-oriented materials); shierkatz Rllp v. Square Inc., No. 15-cv-02202-JST,
   2015 WL 9258082 (N.D. Cal. Dec. 17, 2015) (alleging discrimination against bankruptcy
25 lawyers); Gladwin v. Square, Inc., No. 17-Cv-01981 (Cal. Sup. Ct. Merced Cty. filed June 16,
   2017) (alleging discrimination against federally licensed firearms dealers).
26
     3
27  There is not a prescribed deadline for a Rule 41(d) motion. Nevertheless, and out of an
   abundance of caution, Square has filed 14 days after Plaintiff served the state-court complaint
28 (November 1, 2019), the action which gave rise to this request.

                                                        -2-                      MOT. FOR RULE 41(d) COSTS
                                                                                   CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 4 of 9




 1 designed.” Ross v. Infinity Ins., No. 12-5050, 2013 WL 2495114, at *2 (E.D. Pa. June 10, 2013)

 2 (awarding costs and attorney’s fees under Rule 41(d) where plaintiff dismissed federal case and

 3 refiled in state court in order to “forum-shop”).

 4          Square respectfully requests that the Court grant this Motion entitling Square to reasonable

 5 costs and fees incurred performing what is now wasted work.4

 6 II.      FACTUAL AND PROCEDURAL BACKGROUND
 7          On October 1, 2015, Plaintiff Robert White filed a class action complaint against Square

 8 before this Court—choosing for himself a federal forum. See Dkt. No. 1. His second amended

 9 complaint (filed April 29, 2016) asserted claims for injunctive relief and statutory penalties under

10 the Unruh Act, on the basis that a term of service on Square’s website discriminated against him

11 as a bankruptcy attorney. See Dkt. No. 39. Plaintiff asserted federal jurisdiction under the Class

12 Action Fairness Act. See id. ¶¶ 3, 22–28.

13          Plaintiff quickly grew frustrated with the Court’s rulings in his chosen forum. After this

14 Court granted Square’s motion to dismiss (twice), see Dkt. Nos. 38, 54, Plaintiff filed multiple

15 requests for reconsideration, Dkt. Nos. 57, 67, and for a new trial (which Square opposed), Dkt.

16 Nos. 61, 63. The Court denied all of them. Dkt. Nos. 58, 66, 68. On November 21, 2016,

17 Plaintiff appealed to the Ninth Circuit. Dkt. No. 69.

18          Plaintiff then embarked on the first of his efforts to forum shop. After appealing to the

19 Ninth Circuit, on January 12, 2017, Plaintiff filed a “motion for [the Ninth Circuit] to determine its

20 own subject matter jurisdiction,” arguing for the first time that Plaintiff lacked standing under the

21 Supreme Court’s decision in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016)—notwithstanding that

22 Plaintiff filed this action in federal court. White v. Square, Inc., No. 16-17137 (9th Cir. Jan. 12,

23 2017) (“White Ninth Circuit Appeal”), Dkt. No. 4-1 (attached to the concurrently filed Declaration

24
     4
25   If this Motion is granted, Square will supplement the record with documentation for the costs and
   attorneys’ fees incurred and justification for the billing rates charged for the unnecessary work
26 performed on behalf of Square in defending this action. See Fees v. Zarco, No. 1:17-CIV-20564-
   KMM, 2019 WL 2106072, at *3 (S.D. Fla. Feb. 11, 2019), report and recommendation adopted,
27 No. 1:17-CV-20564-KMM, 2019 WL 2105922 (S.D. Fla. Mar. 8, 2019) (procedurally first
   determining whether Defendant is “entitled to recover … costs and attorneys’ fees in defending
28 the federal case” and then permitting a motion for the specific fees).

                                                       -3-                     MOT. FOR RULE 41(d) COSTS
                                                                                 CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 5 of 9




 1 of Rose Leda Ehler (“Ehler Decl.”) Ex. D). Moreover, Spokeo came down on May 16, 2016—

 2 prior to all the briefing addressing Plaintiff’s Second Amended Complaint before this Court.

 3 Nevertheless, Plaintiff waited until he was before the Ninth Circuit to challenge the Court’s

 4 jurisdiction over his own case. Plaintiff noted to the Court of Appeal that he could bring his

 5 claims “in the California courts,” which have no “case or controversy” requirement. Id. at 3

 6 (citation omitted). Square opposed, and the Ninth Circuit denied Plaintiffs’ Motion, White Ninth

 7 Circuit Appeal, Dkt. No. 17 (Ehler Decl. Ex. E), and ultimately held that Plaintiff had standing,5

 8 White v. Square, Inc., 891 F.3d 1174, 1176–77 (9th Cir. 2018).

 9          On October 15, 2019, the same day that the Ninth Circuit issued its mandate remanding the

10 case back to this Court for further proceedings, counsel for Plaintiff informed Square that he

11 wanted Square to stipulate to Plaintiff’s filing of a third amended complaint that would “drop the

12 class action aspect of this case.” See Ehler Decl. Ex. A at 3. On October 18, 2019, counsel for

13 Plaintiff stated explicitly that that his plan was to refile in state court. Ehler Decl. Ex. B at 1. On

14 October 22, 2019, Square explained that it would not stipulate to such an amendment. Id. Ex. A at

15 1. Square explained that it “disagree[d] that [the] class claims have merit,” but that the appropriate

16 way to address that issue was not through amendment, which would destroy federal jurisdiction

17 after four years of litigating the case. Id. In that email, Square noted that counsel for Plaintiff had

18 a history of forum shopping, that it appeared that the proposed amendment was merely the latest

19 attempt to avoid federal jurisdiction, and that if Plaintiff wanted to file a motion to amend, Square

20 would oppose on the ground that such a motion was improperly brought simply “to destroy

21 diversity and to destroy the jurisdiction of th[e] court.” Id. (quoting Sorosky v. Burroughs Corp.,

22 826 F.2d 794, 805 (9th Cir. 1987)). Rather than make a motion to amend, Plaintiff filed a

23 voluntary dismissal that same day. See Dkt. No. 82.

24          Two days later, on October 24, 2019, Plaintiff filed a new complaint in the California

25 Superior Court of the County of San Francisco, seeking injunctive relief and statutory penalties on

26
     5
27   The Ninth Circuit thereafter certified the question whether Plaintiff had statutory standing under
   the Unruh Act to the California Supreme Court, which resolved that question in the affirmative on
28 August 12, 2019. See White v. Square, Inc., 7 Cal.5th 1019 (2019).

                                                       -4-                      MOT. FOR RULE 41(d) COSTS
                                                                                  CASE NO. 3:15-cv-04539-JST
          Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 6 of 9




 1 the basis that the same term of service discriminated against him as a bankruptcy attorney under

 2 the Unruh Act. See Ehler Decl. Ex. C. The only substantive difference in Plaintiff’s new state-

 3 court action is his decision to drop his class claims, presumably to avoid removal.

 4 III.     LEGAL STANDARD
 5          Rule 41(d) is “intended to serve as a deterrent to forum shopping and vexatious

 6 litigation.” Esquivel, 913 F. Supp. at 1386 (quoting Simeone, 971 F.2d at 108). Federal Rule of

 7 Civil Procedure 41(d) provides:

 8          (d) Costs of a Previously Dismissed Action. If a plaintiff who previously
            dismissed an action in any court files an action based on or including the same
 9          claim against the same defendant, the court:

10          (1) may order the plaintiff to pay all or part of the costs of that previous action . . . .

11 Fed. R. Civ. P. 41(d). A Court has discretion to decide whether to award costs and fees under

12 Rule 41(d)6, but “there is no requirement of a showing of subjective ‘bad faith’ for a court to do

13 so.” Esquivel, 913 F. Supp. at 1388. Where a party dismissed the first action in order to shop for

14 a new forum, courts routinely conclude that costs and fees should be awarded. See, e.g., Ross,

15 2013 WL 2495114, at *2 (awarding costs and fees where Plaintiff dismissed her federal action to

16 “forum-shop,” as such a fact-pattern is “precisely the type of case for which Rule 41(d) was

17 designed”); cf. Nielson, 2003 WL 27374136, at *5 n. 24 (noting, even assuming plaintiffs “were

18 not guilty of forum shopping or a vexatious litigation strategy…. the undisputed facts entitled

19 defendants to costs” as “a finding of ‘bad faith’ is not a perquisite to an award of costs under Rule

20 41(d)”).

21

22

23
     6
24     This Court retains jurisdiction to resolve a Rule 41(d) motion notwithstanding Plaintiff’s
     voluntary dismissal. Fed. Trade Comm’n v. Endo Pharm., Inc., No. 16-1440, 2016 WL 6124376,
25   at *6 (E.D. Pa. Oct. 20, 2016) (“[E]ven if the FTC voluntarily dismisses and refiles, I could still
     hear Defendants’ motions for costs and counsel fees relating to the original action—including the
26   fees and costs incurred in preparing their weighty dismissal Motions.” (citing Fed. R. Civ. P.
     41(d))); see also Teece v. Kuwait Fin. House (Bahrain) B.S.C., 667 F. App’x 931, 931–32 (9th
27   Cir. 2016) (summary order) (“An award of attorney’s fees is a collateral matter” over which a
     district court retains jurisdiction after a voluntary dismissal. “The rule is well settled.” (collecting
28   cases)).

                                                         -5-                       MOT. FOR RULE 41(d) COSTS
                                                                                     CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 7 of 9




 1 IV.      ARGUMENT
 2          A.      The Court Should Exercise Its Rule 41(d) Discretion Here
 3          Rule 41(d) applies here to both discourage Plaintiff’s blatant forum shopping and to
 4 compensate Square for unnecessary fees incurred. Courts have found that the first-filed federal

 5 court can grant Rule 41(d) costs and fees even when the second-filed action is in state court, and

 6 that reasoning is even stronger where, as here, the Plaintiff dismissed the federal action for the

 7 purpose of forum-shopping. See Zarco, 2019 WL 2106072, at *3–4 (fees awarded by federal

 8 court when plaintiff voluntarily dismissed and refiled in state court); Ross, 2013 WL 2495114, at

 9 *2 (same).

10          The pattern of conduct in this case—and other cases that Plaintiff’s counsel has brought

11 against Square—supports a finding of forum shopping and merits an award under Rule 41(d).

12 Plaintiff’s counsel has repeatedly attempted to avoid litigating this case in front of this Court

13 through an array of belated arguments. In a related case, shierkatz RLLP v. Square Inc., No. 3:15-

14 Cv-02202-JST (N.D. Cal. filed May 15, 2015), after this Court ordered the case to arbitration,

15 Plaintiff’s counsel (representing another bankruptcy attorney) repeatedly challenged the

16 jurisdiction of the Court—again, the court counsel filed the action in—arguing the Court lacked

17 jurisdiction under Spokeo, that it should permit the plaintiff to file a new action in state court, see

18 shierkatz, Dkt. No. 91-1, and that it should permit the plaintiff to amend to remove class action

19 allegations, id. Dkt. No. 98. Square opposed the latter motion, in particular, by noting that such an

20 amendment was an improper attempt to divest the Court of jurisdiction. See id. Dkt. No. 99 at 4

21 (citing Sorosky, 826 F.2d at 805). In response, the plaintiff dropped that argument. See Dkt. No.

22 100.

23          In this case, Plaintiff’s actions—and those of his counsel—are merely the newest chapter

24 in this forum-shopping story. Plaintiff attempted to have his own Ninth Circuit appeal dismissed

25 for lack of jurisdiction—an unusual maneuver that wasted Square and the judicial system’s

26 resources. See Ehler Exs. D, E. More recently, Plaintiff’s counsel was explicit in telling Square

27 his intentions to move to amend to drop his class allegations so this Court would have no choice

28 but to dismiss the action. Id. Exs. A, B. He only decided to voluntarily dismiss this case when

                                                       -6-                      MOT. FOR RULE 41(d) COSTS
                                                                                  CASE NO. 3:15-cv-04539-JST
         Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 8 of 9




 1 Square’s counsel noted the forum shopping and stated that they would oppose such a motion. Id.

 2 Ex. A at 1. To the extent Plaintiff now argues that his true intention was to drop his class claims,

 3 he could have done so without divesting this Court of jurisdiction. Plaintiff could simply have not

 4 moved for class certification—which would not have affected this Court’s jurisdiction to hear the

 5 case. Federal jurisdiction is established through reference to the operative complaint, at the time it

 6 is filed. For that reason, although amendment of a complaint to remove CAFA allegations will

 7 divest a federal court of jurisdiction, the mere failure of a plaintiff to secure certification of a class

 8 has no effect on jurisdiction. See Wright Transp., Inc. v. Pilot Corp., 841 F.3d 1266, 1271–72

 9 (11th Cir. 2016) (“When the post-filing action that did away with the class claims is not an

10 amendment to the complaint, we see no basis for distinguishing cases originally filed in federal

11 court under CAFA from those removed to federal court. We therefore conclude that CAFA

12 continues to confer original federal jurisdiction over the remaining state-law claims in this suit.”);

13 Gale v. Chicago Title Ins., 929 F.3d 74, 77 (2d Cir. 2019) (“No one disputes that CAFA

14 jurisdiction existed when the case was initially filed and continued to exist until the FAC became

15 the operative complaint. Both parties agree that after the class was decertified, the District Court

16 still had CAFA jurisdiction because class–action allegations remained in the complaint.”) aff’ing

17 2017 WL 4366959, at *1 (D. Conn. Sept. 30, 2017) (“All Circuits that have considered the

18 question agree that failure of class certification under CAFA does not prevent a district court from

19 retaining jurisdiction over individual claims.” (citing, inter alia, United Steel, Paper & Forestry,

20 Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int'l Union v. Shell Oil Co., 602 F.3d 1087,

21 1091–92 (9th Cir. 2010)). In other words, if Plaintiff decided his class claims, in the wake of the

22 Supreme Court’s decision in White were no longer worth certifying, that decision would have no

23 effect on jurisdiction. It was Plaintiff’s dismissal of the case—and not his decision to no longer

24 pursue class certification—that resulted in a new forum.

25          B.      The Court Should Award A Portion Of Square’s Costs And Fees For Wasted
                    Work In Defending This Action
26
            Under these facts, the Court should hold that Square is entitled to reasonable costs and
27
     fees. Square now “find[s] [itself] litigating essentially the same case but in a different court where
28

                                                        -7-                       MOT. FOR RULE 41(d) COSTS
                                                                                   CASE NO. 3:15-cv-04539-JST
        Case 4:15-cv-04539-JST Document 83 Filed 11/15/19 Page 9 of 9




 1 some of the fees and costs already borne will be wasted.” Zarco, 2019 WL 2106072, at *6.

 2 Square should not have to pay for Plaintiff’s sudden choice, after four years in the forum he chose,

 3 to litigate this case in another forum.

 4          Square is requesting an award entitling it to fees and costs as it relates to two obviously

 5 pointless aspects of the now-dismissed action—with the precise amount to be determined

 6 subsequent to that holding. See supra n.2. Specifically, Square’s work preparing an opposition to

 7 Plaintiff’s motion for a new trial turned entirely on federal legal standards and unquestionably is

 8 not useful going forward. See Dkt. No. 63. Likewise, Square’s briefing litigating the question of

 9 Plaintiff’s federal standing in the Ninth Circuit has no continued use in the state action. See White

10 v. Square, Inc., No. 16-17137 (9th Cir. Jan. 26, 2017), Dkt. No. 6-1 (Square’s response to

11 Plaintiff’s motion to consider its own subject matter jurisdiction); id. (9th Cir. Mar. 16, 2017),

12 Dkt. No. 13 (Square’s response to Plaintiff’s motion for a stay pending resolution of the motion to

13 determine subject matter jurisdiction); id. (9th Cir. June 29, 2017), Dkt. No. 38 (Square’s

14 Answering Brief) (addressing federal standing). Square should not have to bear the costs and fees

15 associated with litigating the aptness of the forum Plaintiff himself chose, or unique questions to

16 that federal forum, that would not have been litigated had Plaintiff filed his suit without a class

17 action in state court four years ago.

18 V.       CONCLUSION
19          In conclusion, the Court should affirm that Square is entitled to reasonable costs and fees

20 pursuant to Fed. R. Civ. P. 41(d).

21

22 DATED: November 15, 2019                     MUNGER, TOLLES & OLSON LLP

23
                                                By:          /s/ Rose Leda Ehler
24
                                                     ROSE LEDA EHLER
25                                              Attorneys for Defendant Square, Inc.

26

27

28

                                                       -8-                      MOT. FOR RULE 41(d) COSTS
                                                                                 CASE NO. 3:15-cv-04539-JST
